DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 08/17/2021.
Claims 1, 7, and 9 have been amended.
Claims 6 and 10-12 have been cancelled.
Claims 1-5 and 7-9 are pending.
Claims 1-5 and 7-9 are rejected.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 06/16/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments
In Remarks filed on 08/17/2021, Applicant substantially argues:
The applied references Ma and Langas do not disclose the limitation of claim 1, and similarly recited in claim 3, of “the computing circuit having program execution capability and initiating access to the memory by sending a memory access command.” In particular, the Applicant points to the interface circuit of Ma as not having a program execution capability or not being configured to do so. Additionally, Applicant points to the application and interface processing parts of Langas as being different than the processing unit and interface circuit of Ma and therefore one of ordinary skill in the art would not have no reason to combine the teachings of the references. Applicant’s 
The applied reference Kim fails to disclose the amended limitation of claim 3, containing language from now cancelled claim 6, of “load[ing] the data at the [read] predetermined address into the data selection module to serve as the control value.” Applicant’s arguments have been fully considered but are not found to be persuasive. As presented in the previous Office action dated 06/14/2021, the rejection of the limitation was in view of Ma, Langas, Kim, Seo and Sun. In particular, the pertinent citations of Kim and Sun were presented as Paragraph [0069] of Sun discloses reading current state of memory from the access address as a control bit. Paragraph [0092] of Kim previously cited already disclosed reading information from memory for supporting the operations as performed by Sun to be obvious to one of ordinary skill in the art.  Furthermore, previously cited Paragraphs [0070-0072] of Kim note storing security information in the computing element of the system. Furthermore, previously cited portions of Seo additionally support reading control information from memory in Paragraphs [0067-0081].
The applied reference Kim fails to disclose the amended limitation of claim 9 of “controlling sending of data … after the first area has been accessed” and “reading the data at the predetermined address to update the control value after the second value is written to the predetermined address.” Applicant’s arguments have been fully considered but are not found to be persuasive. As disclosed in cited portion Paragraph [0092] of Kim, the storage 
The applied references fail to disclose the limitations of respective dependent not otherwise explicitly identified above by virtue of dependency. Applicant’s arguments filed have been fully considered but are not found to be persuasive for the reason identified above. 
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated August 17, 2021.

Claim Rejections - 35 USC § 103

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2008/0320214) in view of Langas et al. (US 2013/0262612) and further in view of Kim et al. (US 2014/0115656).

Regarding claim 1, Ma discloses a data storage chip comprising: a memory comprising a first area and a second area, wherein the first area has a first range of memory address, the second area has a second range of memory address (Figure 4, NV MEM 68), the first area and the second area are different logic areas of the memory, and the first range of memory address does not overlap with the second range of memory address ([0066] Commands, data, and LBA's from LBA bus 28 are received by NVM controller 76 inside single-chip flash-memory device 73. Bad block manager 70 and wear-leveling unit 72 can re-map the LBA to a PBA to perform wear-leveling of flash memory blocks 68 and to avoid bad blocks in flash memory blocks 68. A CPU uses a map in NVM controller 76 to perform re-mapping to PBA's.); … and a memory controller coupled to the computing circuit and the memory and configured to access the first area or the second area of the memory according to the memory access command ([0049] These commands cause processing unit 908 to write, read, or erase blocks of flash memory 906.); … and wherein the memory, the computing circuit, and the memory controller are packaged in a single chip (noted in Figure 2A and Figure 4). Paragraph [0066] notes that the LBAs are translated to PBAs which designate a specific NV MEM 68 for access as noted in Figure 4. In this manner, it would be obvious to one of ordinary skill in the art that the regions are identified by distinct LBAs and therefore would not overlap. Ma does not explicitly disclose a computing circuit having a program execution capability and initiating access to the memory by sending a memory access command that comprises a target address; … wherein when the target address is within the first range of memory address, the memory controller selectively accesses the first area according to a control value, and when the target address is within the second range of memory address, the memory controller accesses the second area. Regarding the computing circuit, Langas discloses in Paragraphs [0164-0166] and [0168] “[0164] Other arrangements, such as providing the computing environment 8, and flash memory element 5, etc., all on the same chip, or providing the components of the computing environment 8, such as the application processing part and the interface processing part, each as separate chips, would equally be possible, if desired. [0165] The application processing part 6 of the computing environment 8 of the present embodiment comprises at least one CPU (or some other form of more general processor), a graphics processor (GPU), an internal RAM, debugging infrastructure, peripherals, power management, and clock control. [0166] The application processing part 6 of the computing environment 8 is operable to execute one or more applications on the storage device 3. The applications may be stored, for example, in the flash memory element 5 of the storage device 3 and then loaded appropriately into the RAM of the application processing part 6 when they are to be executed. Applications can also be executed from the shared memory or directly from the flash memory. [0168] In the present embodiment, the application processor or processors of the application processing part 6 also execute a driver for communication with the interface processing part 7, to allow the application processor to communicate with the interface processor. The interface processing part 7 is self-standing and all communication with the application processing part 6 is done via shared memory.” Herein it is disclosed by Langas that the application processing part 6 is part of the computing environment of the storage device and may comprise a CPU or other form of general processor. This application processing part 6 executes applications on the storage device and communicates with interface processing part 7 for accessing memory. The interface processing unit 7 is similar in function to the processing unit 908 of Ma for communicating with flash memory and a host and is also found to disclose the memory controller as claimed. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a computing circuit in the storage device capable of executing a program or application in order to provide additional computing power to the host in communication with the storage device (Langas [0169]). The Examiner notes that Langas also discloses supporting the application processing part 6, interface processing part 7 and the flash memory element 5 being packaged on a single chip as cited. The Examiner notes that the portion of the claim limitation “having a program execution capability” is generally recited and the originally filed Specification does not meaningfully define the term and therefore under broadest reasonable interpretation of the claim language that the application processing unit 6 of Langas meets the limitation. Regarding the target address accessing a first or second range of memory addresses, Kim discloses in Figure 6 and Paragraphs [0070-0072] “Referring to FIG. 6, a security policy table 322A includes multiple entries, each entry managing a particular security policy for one or more regions (e.g., sectors) of the storage device 1500. [0071] The security policy table 322A of FIG. 6 only includes eight (8) entries 41 to 44 and 48. Each one of the entries 41 to 44 and 48 sets a sector address stored in a base sector address register as a start address so as to express each range of the regions included in the storage device 1500, and set a size of each region. Here, the size (SIZE) of each region corresponding to each entry 41 to 44 and 48 may be equally or differently set. [0072] In each one of the entries 41 to 44 and 48, includes information indicating whether the stored data is valid or invalid (VALID/INVALID) in view of the security policy. The security policy may further indicate whether read (R) and/or write (W) access is allowed for a particular region of the storage device 1500.” Herein it is noted that a security table may contain control information on a memory region basis. Access to a memory region is controlled by the security policy maintained in the controller interface. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the control information provided by Kim in the non-volatile memory controller in the single-chip flash memory of Ma to manage secured access to protected memory regions (Kim [0055-0056]). Ma, Langas and Kim are analogous art because they are from the same field of endeavor of controlling memory access. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Langas and further in view of Kim and still further in view of Seo et al. (US 2017/0038989).

Regarding claim 2, Kim further discloses, in the italicized portions, the data storage chip of claim 1, wherein the memory controller comprises a first control module and a second control module, the first control module accesses the first area, the second control module accesses the second area, when the target address is within the first range of memory address and the control value indicates a first value, the first control module accesses the first area according to the memory access command, and when the target address is within the first range of memory address and the control value indicates a second value which is different from the first value, the first control module does not access the first area ([0061-0068]). Herein it is noted that using the security information provided to the security management unit, access may be controlled to memory regions. To this effect, the module controls access to all regions and validates access accordingly. In this manner, the operations of the first and second control modules are combined. However, it is rendered obvious by Seo that the module may consist of a first and second control module for accessing separate regions of memory as indicated in Figure 3 and corresponding disclosure [0067-0081] and Figure 5 and corresponding disclosure [0091-0099]. Herein it is indicated that multiple management modules may exist for each memory. Furthermore, this is not (Seo [0073]). Ma, Langas, Kim and Seo are analogous art because they are from the same field of endeavor of managing memory access using security information. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Langas and further in view of Kim and still further in view of Seo and still further in view of Sun et al. (US 2018/0267726).

Regarding claim 3, Ma discloses a data storage chip comprising: a memory comprising a first area and a second area, wherein the first area has a first range of memory address, the second area has a second range of memory address (Figure 4, NV MEM 68), the first area and the second area are different logic areas of the memory, and the first range of memory address does not overlap with the second range of memory address ([0066]); … and a memory controller coupled to the computing circuit and the memory and configured to access the first area or the second area of the memory according to the memory access command ([0049] These commands cause processing unit 908 to write, read, or erase blocks of flash memory 906.), … wherein the memory, the computing circuit, and the memory controller are packaged in a single chip (noted in Figure 2A and Figure 4). Paragraph [0066] notes that the LBAs are translated to PBAs which designate a specific NV MEM 68 for access as noted in Figure 4. In this manner, it would be obvious to one of ordinary skill in the art that the regions are identified by distinct LBAs and therefore would not overlap. Ma does not explicitly disclose a computing circuit having a program execution capability and initiating access to the memory by sending a memory access command that comprises a target address; … the memory controller comprising: a first control module that accesses the first area but does not access the second area; a second control module that accesses the second area but does not access the first area; and a data selection module coupled to the first control module and configured to selectively send the data in the first area to the computing circuit according to a control value; wherein the first control module accesses the first area according to the memory access command when the target address is within the first range of memory address, and the second control module accesses the second area according to the memory access command when the target address is within the second range of memory address; … and wherein the first control module reads a predetermined address of the first area and loads the data at the predetermined address into the data selection module to serve as the control value. Regarding the computing circuit, Langas discloses in Paragraphs [0164-0166] and [0168] that the application processing part 6 is part of the computing environment of the storage device and may comprise a CPU or other form of general processor for executing applications on the storage device and communicates with interface processing part 7 for accessing memory. The interface processing unit 7 is similar in function to the processing unit 908 of Ma for communicating with flash memory and a host and therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a computing circuit in the storage device capable of executing a program or application in order to provide additional computing power to the host in communication with the storage device (Langas [0169]). Regarding the data selection module and respective functions, Kim discloses “Figure 6 and [0070-0072].” Herein it is noted that a security table may contain control information on a memory region basis. Access to a memory region is controlled by the security policy maintained in the controller interface. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the control information provided by Kim in the non-volatile memory controller in the single-chip flash memory of Ma to manage secured access to protected memory regions (Kim [0055-0056]). Regarding the first and second control modules which access respective areas, Seo discloses modules for accessing separate memory indicated in Figure 3 and corresponding disclosure [0067-0081] and Figure 5 and corresponding disclosure [0091-0099]. Herein it is indicated that each management module handles access to each respective memory. It would be obvious to one of ordinary skill in the art to implement the management provided by Ma and Kim and provide dedicated module access per region according to a security policy as employed Seo for providing security to “[0069] In this embodiment, as shown in FIG. 4, the predetermined memory region includes a plurality of the above memory pages. If the resource sharing is targeted at only the security memory region of the predetermined memory region, only the current state of the memory space pointed by the access address is checked. In step S52, the step of checking the current state of the memory space pointed by the access address includes: reading the value of the first control bit of the memory page pointed by the access address to determine the current state of the memory page pointed by the access address.” In this manner, status is pulled from the region of memory that the access request is targeting. It would be obvious to one of ordinary skill in the art to combine the security bit in Sun with the security information maintained by Kim as Kim already discloses pulling information not already stored in the table from memory in Paragraph [0092]. Therefore it would be obvious to pull the information from the predetermined address. Furthermore, Seo discloses storing security information read from memory in Paragraphs [0067-0081]. Additionally, context is provided by Sun in Paragraphs [0064] and [0067] that the retrieving security information is in response to an access operation. Ma, Langas, Kim, Seo and Sun are analogous art because they are from the same field of endeavor of managing access to memory regions with and without security protection.
Regarding claim 4, Seo further discloses the data storage chip of claim 3, wherein when the memory access command is a read command, and the target address is within the first range of memory address, the first control module sends the data in the first area to the data selection module ([0097] Each of the plurality of memory management modules 157-1 to 157-n may access each of a plurality of memories 110-1 to 110-n of FIG. 3 and may store security information in each of the plurality of memories 110-1 to 110-n, or may read the stored information from each of the plurality of memories 110-1 to 110-n.). Herein it is noted each management module forwards requests to the associated memory.
Regarding claim 5, Kim and Seo further disclose the data storage chip of claim 4, wherein when the control value is a first value, the data selection module sends the data in the first area to the computing circuit, and when the control value is a second value which is different from the first value, the data selection module does not send the data in the first area to the computing circuit (Kim Figure 6 and corresponding disclosure and Seo [0097]). Herein Kim discloses security permissions associated with memory regions for secure and non-secure access. Any of the various information may be interpreted as the value which is checked for qualifying access. This would then be forwarded to the corresponding module for access as disclosed by Seo.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Langas and further in view of Kim and still further in view of Seo and still further in view of Sun and still further in view of Chow et al. (US 2008/0235443).

Regarding claim 7, Sun discloses clearing memory pages based on control bit configurations, but Ma, Langas, Kim, Seo and Sun do not explicitly disclose the data storage chip of claim 3, wherein the data at the predetermined address is a first value after the first control module clears the first area, and when the control value is the first value, the data selection module sends the data in the first area to the computing circuit. Regarding data status after a previous access, Chow discloses “[0014] In one embodiment, for further security protection, processing unit 2 automatically initiates operation in the data resetting mode upon detecting that a preset time period has elapsed since the last authorized access of the data file stored in the flash memory device 3.” As presented herein, data is cleared from accessed memory. This would then cause the control bits as disclosed by Sun to be reconfigured as noted in Figure 7 and corresponding disclosure. It would be obvious to one of ordinary skill in the art to combine the data clearing of Chow with the control bit setting of Sun for managing security permissions based on historic data access for security purposes (Chow [0014]). Ma, Langas, Kim, Seo, Sun, and Chow are analogous art because they are from the same field of endeavor of managing secured memory access.
Regarding claim 8, Ma, Kim, Seo, Sun and Chow in combination further disclose the data storage chip of claim 7, wherein the first control module writes a second value to the predetermined address after the first control module clears the first area, and when the control value is the second value, the data selection module does not send the data in the first area to the computing circuit (Kim Figure 6 and corresponding disclosure and Sun [0069] and Chow [0014]). On a similar basis as the rejection of claim 7, it would be obvious to set the control value as to not allow access after clearing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Kim and further in view of Sun and still further in view of Chow.

Regarding claim 9, Ma discloses a data access method applied to a memory that comprises a first area and a second area, the first area having a first range of memory address, the second area having a second range of memory address (Figure 4, NV MEM 68), the first area and the second area being different logic areas of the memory, and the first range of memory address not overlapping with the second range of memory address ([0066]), the method comprising steps of: … receiving a memory read command that contains a target address; accessing the first area according to the memory read command when the target address is within the first range of memory address, and accessing the second area according to the memory read command when the target address is within the second range of memory address ([0049] Host system or PC motherboard 902 sends commands, addresses, and data over an interface bus to I/O interface circuit 904 on single-chip flash memory 900. These commands cause processing unit 908 to write, read, or erase blocks of flash memory 906.). Ma does not explicitly disclose reading a predetermined address of the first area to obtain a control value; and controlling sending of data read from the first area according to the control value after the first area has been accessed, wherein when the control value is a first value, the data read from the first area is sent, and when the control value is a second value, the data read from the first area is not sent; clearing the first area; wherein the data at the predetermined address is the first value after the first area is cleared; writing data in the first area after the first area is cleared; and writing the second value at the predetermined address after the data is written; and reading the data at the predetermined address to update the control value after the second value is written to the predetermined address. Regarding sending the data according to a control value, Kim discloses in Figure 6 and corresponding disclosure and Paragraphs [0033], [0061-0068], [0070-0072] that a security table may contain control information on a memory region basis. Access to a memory region is controlled by the security policy maintained in the controller interface and data is transferred accordingly. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the control information provided by Kim in the non-volatile memory controller in the single-chip flash memory of Ma to manage secured access to protected memory regions (Kim [0055-0056]). Regarding reading the address to obtain a control value, Sun discloses “[0069] In this embodiment, as shown in FIG. 4, the predetermined memory region includes a plurality of the above memory pages. If the resource sharing is targeted at only the security memory region of the predetermined memory region, only the current state of the memory space pointed by the access address is checked. In step S52, the step of checking the current state of the memory space pointed by the access address includes: reading the value of the first control bit of the memory page pointed by the access address to determine the current state of the memory page pointed by the access address.” In this manner, status is pulled from the region of memory that the access request is targeting. This context is further provided in Paragraphs [0064] and [0067]. It would be obvious to one of ordinary skill in the art to combine the security bit in Sun with the security information maintained by Kim as Kim already discloses pulling information not already stored in the table from memory in Paragraph [0092]. Regarding clearing the first area; wherein the data at the predetermined address is the first value after the first area is cleared, Sun discloses in Paragraph [0097] of clearing memory pages but not in the context of after a memory access. Regarding data status after a previous access, Chow discloses “[0014] In one embodiment, for further security protection, processing unit 2 automatically initiates operation in the data resetting mode upon detecting that a preset time period has elapsed since the last authorized access of the data file stored in the flash memory device 3.” In this manner, data is cleared from accessed memory. This would then cause the control bits Figure 7 and corresponding disclosure. It would be obvious to one of ordinary skill in the art to combine the data clearing of Chow with the control bit setting of Sun for managing security permissions based on historic data access for security purposes (Chow [0014]). Regarding writing data in the first area after the first area is cleared; and writing the second value at the predetermined address after the data is written; and reading the data at the predetermined address to update the control value after the second value is written to the predetermined address, Kim, Sun, and Chow further disclose in combination in portions of Kim Figures 5 and 6 and corresponding disclosure, Sun Paragraph [0069] and Chow Paragraph [0014]. As demonstrated by Chow, data locations may be reset to allow for future use by new operations, including writes. As disclosed by Kim and Sun, this process of writing data to storage would involve new security information according to the data stored. In this manner, it would be obvious that after secured data has been cleared from the memory region, the region may be set for a different type of access, one case being unsecured access. Furthermore, Kim discloses updating security information by pulling new information from memory. In this case, as disclosed by Sun, this information could be pulled from the memory region control value directly and this reset value may be updated after a previous access as disclosed by Chow.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135